DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/14/2021 has been entered.
 
Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
Claims 9, and 17 are rejected under 35 U.S.C. 112(a), as failing to comply with the written description requirement. The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention. 

Claim 17 contains the limitation “first and second principal groove surfaces”. There is no support for these principal groove surfaces in the specification, only for the grooves. Where in the original Specification is there support for principal groove surfaces?

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-7 and 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over Pierre (WO 2018065691) in view of Scott et al. (US 2011/0049083).
Regarding Claim 1, Pierre teaches a container made of plastic (page 1 lines 3-6) and having a main axis (X), a body (2), and a bottom base (3) extending from a lower end of the body (Fig 1) the bottom base comprising: a peripheral seat (B) defining a laying plane; a concave arch (12) which extends from a periphery of a central zone (5) of the bottom base to the peripheral seat, the concave arch having a rounded shape 
Pierre teaches the claimed invention however does not specifically claim the following limitation that is taught by Scott et al., as seen in figure 3 below:
    PNG
    media_image1.png
    645
    1452
    media_image1.png
    Greyscale

Pierre teaches the provision of wherein an annular peripheral region is continuous with the annular central region, the annular central and peripheral regions being concave in continuity with each other, projecting inward toward an interior of the container, and presenting two different radius of curvature, the annular peripheral region having a radius of curvature smaller than a radius of curvature of the annular central 
Pierre in view of Scott et al. further teach:
Regarding Claim 2, Pierre in view of Scott et al.  as applied to Claim 1 above teaches all the limitations of Claim 2, including that the central region of the concave arch has a height (Q) that is defined as a distance between the laying plane and a virtual intersection of the annular central region of the concave arch and the main axis of the container (page 9, lines 34-36. Note: Q represents a height, and not a specific structure, as such Q is not being mapped to more than one structure but is simply a measurement applied to multiple features in this invention).
Regarding Claim 3, Pierre in view of Scott et al. as applied to Claim 1 above teaches all the limitations of Claim 4, including that the height (H) of the annular central region of the concave arch is within the range of 3 mm to 10 mm (Fig 5; Height H can be from 6.5mm to 13mm depending on diameter D: H is between 10%-15% of D, page 13 lines 26-28).
Regarding Claim 4, Pierre in view of Scott et al. as applied to Claim 1 above teaches all the limitations of Claim 4, including that the radius of curvature (W) of the annular central region has a center on the main axis of the container (Page 10).
Regarding Claim 5, Pierre in view of Scott et al. as applied to Claim 1 above teaches all the limitations of Claim 5, including that the radius of curvature (C) of the 
Regarding Claim 6, Pierre in view of Scott et al. as applied to Claim 1 above teaches all the limitations of Claim 6, including that the peripheral seat (B) comprises a width of from 0.7 mm to 5 mm (page 12 lines 15-16).
Regarding Claim 7, Pierre in view of Scott et al. as applied to Claim 1 above teaches all the limitations of Claim 7, including that the series of principal reinforcing grooves (10) have a curvature that is continuous with and concentric to the annular central and peripheral regions of the concave arch (Fig 2, Fig 5; the grooves extend from the concave arch, continuously extending radially outwards from the circular boundary of the central regions to where they terminate at the bottom of the bottle body).
Regarding Claim 15, Pierre in view of Scott et al. as applied to Claim 1 above teaches all the limitations of Claim 15, including that the annular central region (Fig 5: upper portion of 12 near W) and the annular peripheral region (Fig 5, lower portion of 12 near C) are continuous along a direction transverse to the main axis of the container (Fig 5; the two portions of 12 are continuous following the shift in curvature, continuing horizontally i.e. transverse to the main axis (X) of the container). 
Regarding Claim 16, Pierre in view of Scott et al. as applied to Claim 1 above teaches all the limitations of Claim 16, including that the series of principal reinforcing grooves (10) extend radially through the annular central region (Fig 5: upper portion of 12 near W) and the annular peripheral region (Fig 5, lower portion of 12 near C) of the 
Regarding Claim 17, Pierre in view of Scott et al. as applied to Claim 16 above teaches all the limitations of Claim 17, including that the series of principal reinforcing grooves (10) are formed by first (11) and second (11; one flank 11 is on each side of each groove 10) principal groove surfaces extending upwardly from the concave arch and into the bottom base of the container (Fig 3, Fig 4).
Regarding Claim 18, Pierre in view of Scott et al. as applied to Claim 1 above teaches all the limitations of Claim 18, the peripheral seat (B) is discontinuous at each principal reinforcing groove (10) in the series of principal reinforcing grooves (Fig 2, Fig 3; the peripheral seat is interrupted by each groove).
Regarding Claim 19, Pierre in view of Scott et al. as applied to Claim 1 above teaches all the limitations of Claim 18, the peripheral seat (B) comprises an annular ridge extending perpendicular to the main axis, and wherein a concavity of the peripheral region of the concave arch projecting inwardly and being in continuity with the annular ridge of the peripheral seat (B) (Fig 2, Fig 3; the peripheral seat is interrupted by each groove).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Pierre (WO 2018065691) in view of Scott et al. (US 2011/0049083) and in further view of Kado (WO 2016186159).
Regarding Claim 8, Pierre in view of Scott et al. as applied to Claim 1 above teaches all the limitations of Claim 8, except for the depth of the reinforcing grooves. 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the container bottom base disclosed by Pierre in view of Scott et al. by adding the BBB as disclosed by Kado in order to reinforce the strength of the bottom portion of the bottle (paragraph 0019).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Pierre (WO 2018065691) in view of Scott et al. (US 2011/0049083) and in further view of Dornbach (US 20150259090).
Regarding Claim 9, Pierre in view of Scott et al. as applied to Claim 1 above teaches all the limitations of Claim 9, but does not teach the principle reinforcing groves being formed by two surfaces with an angle therebetween of from 40⁰ to 80⁰. However, Dornbach teaches that the principal reinforcing grooves are formed by first and second principal groove surfaces having an open angle therebetween of from 40⁰ to 80⁰ (paragraph [0031]; “grooves have an opening angle that is, for example, 20⁰ to 50⁰, such as 27⁰ to 43⁰” which falls on the range of 40⁰ to 80⁰).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the container bottom base disclosed by Pierre in view of Scott et al. by adding the angle of the principle reinforcing grooves as disclosed by Dornbach in order to strengthen the bottom section (paragraph [0031]). Pierre already teaches that the grooves are of variable width (pg. 14 line 15-22) and depicts in the Figures (Figs 7-10) acute angled grooves between two groove surfaces, for which Pierre does not define a specific angle but which likely fall between 40 and 80 .

Claims 10-14 are rejected under 35 U.S.C. 103 as being unpatentable over Pierre (WO 2018065691) in view of Scott et al. (US 2011/0049083) and in further view of Boukobza (EP 2133277).
Regarding Claim 10, Pierre in view of Scott et al. as applied to Claim 1 above teaches all the limitations of Claim 10, except for intermediate reinforcing grooves. However, Boukobza teaches intermediate reinforcing grooves (10) which are each interposed between two principle reinforcing grooves (7; Fig 1B).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the container bottom base disclosed by Pierre in view of Scott et al. by adding the intermediate reinforcing grooves as disclosed by Boukobza in order to improve the mechanical strength of the bottom of the bottle (paragraph 0009, lines 48-55). It would have been understood by one of ordinary skill in the art that if adding the main grooves provides strength, then providing 
Regarding Claim 11, Pierre in view of Scott et al. in view of Boukobza as applied to Claim 10 above teaches all the limitations of Claim 11, except for intermediate reinforcing grooves extending from the annular central region to the peripheral seat. However, Boukobza teaches that the intermediate reinforcing grooves (10) extend from the central region of the concave arch to at least the peripheral seat (Fig 1B, paragraph 0009).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the container bottom base disclosed by Pierre in view of Scott et al. by adding the intermediate reinforcing grooves extending from the central region to the peripheral seat as disclosed by Boukobza in order to reinforce the peripheral seat (paragraph 0002). It would have been understood by one of ordinary skill in the art that if adding grooves provides strength, then configuring the grooves to meet or cross the peripheral seat may additionally strengthen and stabilize the bottom of the bottle (the ribs provide stiffening strength, and ensuring that the ribs contact the area that needs stabilizing ensures that the bottom of the bottle is appropriately stiff), and would be motivated to make this modification in order to create a sturdy bottle.
Regarding Claim 12, Pierre in view of Scott et al. in view of Boukobza as applied to Claim 10 above teaches all the limitations of Claim 12, except for peripheral and intermediate grooves extending over the peripheral seat. However, Boukobza teaches that at least one of the principal (7) or intermediate (10) reinforcing grooves extends 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the container bottom base disclosed by Pierre in view of Scott et al. by adding the peripheral and intermediate grooves extending over the peripheral seat as disclosed by Boukobza in order to reinforce the bottom end of the bottle (paragraph 0002). It would have been understood by one of ordinary skill in the art that if adding the main grooves provides strength, then configuring the grooves to extend over the bae of the container may additionally strengthen and stabilize the bottom of the bottle (the ribs provide stiffening strength, and ensuring that the ribs contact the area that needs stabilizing ensures that the bottom of the bottle is appropriately stiff), and would be motivated to make this modification in order to create a sturdy bottle.
Regarding Claim 13 Pierre in view of Scott et al. in view of Boukobza as applied to Claim 10 above teaches all the limitations of Claim 13, including that at least one of the principal or intermediate reinforcing grooves rises up to the body of the container to a height (Pierre; Q) of from 9 to 15 mm with respect to the laying plane. (Q can be from 9.75mm to 22mm based on diameter D – the ratio of Q/D may be between .15 and .25; page 10, lines 14-15; D may be 65mm or 90mm; page 12 line 34 – page 13 line 2. Note: Q represents a height, and not a specific structure, as such Q is not being mapped to more than one structure but is simply a measurement applied to multiple features in this invention. Here, the height Q indicates the full height of the groove, as measured from the laying plane in the direction of the top of the bottle).

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the container bottom base disclosed by Pierre in view of Scott et al. by adding the height of the central zone as disclosed by Boukobza in order to support the weight of the liquid held within the bottle without deformation (paragraph 0003). Boukobza states that it is typical for bottles to have bottom portions of this height, and therefore it would have been known to one in the art to modify the bottle of Pierre in this way to ensure sufficient resistance of the bottle.

Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on the reference combination applied in the prior rejection of record. 
In regards to the Applicant’s declaration under 37 C.F.R. 1.132, Clearly the inventor has a vested interest in the outcome of this application. However, in the Examiner’s opinion the specification does disclose broad support for the argued limitation, which can be found on page 7, lines 18-26, and therefore a new rejection was applied. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERNESTO A GRANO whose telephone number is (571)270-3927. The examiner can normally be reached M-F 7:00-3:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Stashick can be reached on (571)272-4561. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.